992 F.2d 1220
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Petitioner-Appellant,v.Douglas HAUPTMAN, Respondent-Appellee.
No. 91-56298.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 5, 1993.Decided April 27, 1993.

Before:  FARRIS, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM*


2
REVERSED and REMANDED with instructions to reinstate the IRS's action to enforce the summons.   See United States v. Gilleran, --- F.2d ---- (9th Cir.1993).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3